    Case 4:18-cv-01287-MWB-MA Document 65 Filed 02/11/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARCUS HAND,                                   No. 4:18-CV-01287

           Plaintiff,                          (Judge Brann)

     v.

BARBARA ARENTZ,

          Defendant.

                                 ORDER

                            FEBRUARY 11, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant Arentz’s motion for summary judgment, Doc. 47, is
          GRANTED;

    2.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendant Arentz, and against Plaintiff on all claims; and

    3.    The Clerk of Court is directed to CLOSE this case.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
